Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2021/0105851) in view of Jeon et al. (US 2021/0051736).

Regarding claim 1, Kim discloses a method for a User Equipment (UE) (Kim, paragraph [0017], terminal in a communication system), comprising: 
receiving a first search space configuration in system information (Kim, Figs. 6, 7, steps 601, 701; paragraph [0073], system information; paragraph [0075], PDCCHconfig; paragraph [0096], search operation of downlink channel using parameters obtained from system information; paragraph [0139], system information for the random access procedure S601; paragraph [0193], system information for the random access procedure S701; paragraph [0259], PDCCH resource configuration is for a search space; paragraph [0261], PDCCH resource is for a search space); 
initiating a Small Data Transmission (SDT) procedure in RRC_INACTIVE state, wherein the SDT procedure comprises a Random Access (RA) procedure (Kim, Figs. 6, 7, steps 602, 702; paragraph [0136], terminal in RRC inactive state may transmit small signaling message through a random access procedure; paragraph [0168], terminal may transmit small signaling message using random access procedure) and at least one subsequent transmission after the RA procedure is completed (Kim, Fig. 6, 7, steps 605, 704; paragraph [0149], if MSG3 is not received until preconfigure timer expires, perform the random access procedure again from step S602; paragraph [0226], when the terminal successfully receives the RA MSG-B the RA procedure may be terminated and the may transmit uplink data to the base station); 
monitoring Physical Downlink Control Channel (PDCCH), based on the first search space configuration, during the RA procedure of the SDT procedure in RRC_INACTIVE state (Kim, Figs. 6, 7, steps 603, 703; paragraph [0017], monitoring a PDCCH; paragraph [0136], terminal in RRC inactive state may transmit small signaling message through a random access procedure; paragraph [0185], monitoring on a PDCCH; paragraph [0222], PDCCH for scheduling an uplink radio resource and a PDCCH for a RAR or RA MSG-B; paragraph [0259], PDCCH resource configuration is for a search space; paragraph [0261], PDCCH resource is for a search space); 
after the RA procedure is complete (Kim, Fig. 6, 7, steps 605, 704; paragraph [0149], if MSG3 is not received until preconfigure timer expires, perform the random access procedure again from step S602; paragraph [0226], when the terminal successfully receives the RA MSG-B the RA procedure may be terminated and the may transmit uplink data to the base station), determining, based on whether or not a second search space configuration is received by the UE (Kim, Figs. 6, 7; paragraph [0144], MSG2 or DCI transmitted on PDCCH in step S603, DCI includes uplink resource allocation for MSG3; paragraph [0147], base station transmits scheduling information of the MSG2 on DCI through PDCCH; paragraph [0148]-[0149], if allocation information for MSG3 is received in MSG2 before preconfigure timer expires, terminals transmits MSG3, otherwise if allocation information for MSG3 is not received in MSG2 until preconfigure timer expires, perform the random access procedure again from step S602; paragraph [0185], monitoring on a PDCCH; paragraph [0222], PDCCH for a RA MSG-B; paragraph [0259], PDCCH resource configuration is for a search space; paragraph [0261], PDCCH resource is for a search space), to monitor the PDCCH for the at least one subsequent transmission of the SDT procedure in RRC_INACTIVE state (Kim, Figs. 6, step S605; paragraph [0017], monitoring a PDCCH; paragraph [0150], MSG4 may include control message and/or downlink data) based on:
(i) the first search space configuration used to monitor the PDCCH during the RA procedure of the SDT procedure (Kim, Figs. 6, 7; paragraph [0017], monitoring a PDCCH; paragraph [0144], MSG2 transmitted on PDCCH in step S603; paragraph [0147], base station transmits scheduling information of the MSG2 on DCI through PDCCH; paragraph [0148]-[0149], if allocation information for MSG3 is received in MSG2 before preconfigure timer expires, terminals transmits MSG3, otherwise if allocation information for MSG3 is not received in MSG2 until preconfigure timer expires, perform the random access procedure again from step S602; paragraph [0184], scheduling information in PDCCH may be scrambled by RA-RNTI or SM-RNTI, where SM-RNTI is used for small packet transmission; paragraph [0185], monitoring on a PDCCH; paragraph [0222], PDCCH for a RA MSG-B; paragraph [0259], PDCCH resource configuration is for a search space; paragraph [0261], PDCCH resource is for a search space); or 
(ii) the second search space configuration not used to monitor the PDCCH during the RA procedure of the SDT procedure (Kim, Figs. 6, 7; paragraph [0017], monitoring a PDCCH; paragraph [0144], MSG2 or DCI transmitted on PDCCH in step S603, DCI includes uplink resource allocation for MSG3; paragraph [0147], base station transmits scheduling information of the MSG2 on DCI through PDCCH; paragraph [0148]-[0149], if allocation information for MSG3 is received in MSG2 before preconfigure timer expires, terminals transmits MSG3, otherwise if allocation information for MSG3 is not received in MSG2 until preconfigure timer expires, perform the random access procedure again from step S602; paragraph [0184], scheduling information in PDCCH may be scrambled by RA-RNTI or SM-RNTI, where SM-RNTI is used for small packet transmission; paragraph [0185], identify scheduling information in MSG2 by RA-RNTI or SM-RNTI, monitoring on a PDCCH; paragraph [0222], PDCCH for a RA MSG-B; paragraph [0259], PDCCH resource configuration is for a search space; paragraph [0261], PDCCH resource is for a search space);
after the RA procedure is completed (Kim, Fig. 6, 7, steps 605, 704; paragraph [0149], if MSG3 is not received until preconfigure timer expires, perform the random access procedure again from step S602; paragraph [0226], when the terminal successfully receives the RA MSG-B the RA procedure may be terminated and the may transmit uplink data to the base station), monitoring the PDCCH, based on the search space configuration not used to monitor the PDCCH during the RA procedure of the SDT procedure, for the at least one subsequent transmission of the SDT procedure if the second search space configuration is received by the UE (Kim, Figs. 6, 7; paragraph [0017], monitoring a PDCCH; paragraph [0144], MSG2 or DCI transmitted on PDCCH in step S603, DCI includes uplink resource allocation for MSG3; paragraph [0147], base station transmits scheduling information of the MSG2 on DCI through PDCCH; paragraph [0148]-[0149], if allocation information for MSG3 is received in MSG2 before preconfigure timer expires, terminals transmits MSG3, otherwise if allocation information for MSG3 is not received in MSG2 until preconfigure timer expires, perform the random access procedure again from step S602; paragraph [0184], scheduling information in PDCCH may be scrambled by RA-RNTI or SM-RNTI, where SM-RNTI is used for small packet transmission; paragraph [0185], identify scheduling information in MSG2 by RA-RNTI or SM-RNTI, monitoring on a PDCCH; paragraph [0222], PDCCH for scheduling an uplink radio resource and a PDCCH for a RAR or RA MSG-B; paragraph [0226], when the terminal successfully receives the RA MSG-B the RA procedure may be terminated and the may transmit uplink data to the base station; paragraph [0259], PDCCH resource configuration is for a search space; paragraph [0261], PDCCH resource is for a search space); and
after the RA procedure is completed (Kim, Fig. 6, 7, steps 605, 704; paragraph [0149], if MSG3 is not received until preconfigure timer expires, perform the random access procedure again from step S602; paragraph [0226], when the terminal successfully receives the RA MSG-B the RA procedure may be terminated and the may transmit uplink data to the base station), monitoring the PDCCH, based on the first search space configuration used to monitor the PDCCH during the RA procedure of the SDT procedure, for the at least one subsequent transmission of the SDT procedure if the second search space configuration is not received by the UE (Kim, Figs. 6, 7; paragraph [0017], monitoring a PDCCH; paragraph [0144], MSG2 transmitted on PDCCH in step S603; paragraph [0147], base station transmits scheduling information of the MSG2 on DCI through PDCCH; paragraph [0148]-[0149], if allocation information for MSG3 is received in MSG2 before preconfigure timer expires, terminals transmits MSG3, otherwise if allocation information for MSG3 is not received in MSG2 until preconfigure timer expires, perform the random access procedure again from step S602; paragraph [0184], scheduling information in PDCCH may be scrambled by RA-RNTI or SM-RNTI, where SM-RNTI is used for small packet transmission; paragraph [0185], monitoring on a PDCCH; paragraph [0222], PDCCH for a RA MSG-B; paragraph [0259], PDCCH resource configuration is for a search space; paragraph [0261], PDCCH resource is for a search space).

Kim does not explicitly disclose monitoring the PDCCH, based on a second, different search space configuration subsequent to monitoring the PDCCH based on a first search space configuration.

Jeon discloses monitoring Physical Downlink Control Channel (PDCCH), based on the first search space configuration (Jeon, Fig. 27; paragraph [0350], first PDCCH scrambled with a particular RNTI based on RAPID of preamble or DMRS information);
monitoring the PDCCH, based on a second search space configuration (Jeon, Fig. 27; paragraph [0350], detect a second PDCCH scrambled with the C-RNTI).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to monitoring the PDCCH, based on a first and then second search space configuration, in the invention of Kim.  The motivation to combine the references would have been to identify the information in the second PDCCH that is transmitted for the UE. 

Regarding claim 2, Kim in view of Jeon discloses the method of claim 1, wherein the first search space configuration is indicated by a ra-SearchSpace (Jeon, paragraph [0270], ra-SearchSpace).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a ra-SearchSpace, in the invention of Kim.  The motivation to combine the references would have been to use a search space for a random access procedure according to commonly used conventions. 

Regarding claim 3, Kim in view of Jeon discloses the method of claim 1, wherein the UE receives the second search space configuration (Jeon, Fig. 27; paragraph [0350], detect a second PDCCH scrambled with the C-RNTI) in the system information or a RRCRelease message (Kim, paragraph [0075], resource configuration information includes PDCCH-ConfigSIB1).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to monitoring the PDCCH, based on a second search space configuration from a MSGB, in the invention of Kim.  The motivation to combine the references would have been to identify the information in the second PDCCH that is transmitted for the UE. 

Regarding claim 4, Kim in view of Jeon discloses the method of claim 1, wherein the system information is SIB1 (Kim, paragraph [0075], resource configuration information includes PDCCH-ConfigSIB1). 

Regarding claim 5, Kim in view of Jeon discloses the method of claim 1, wherein the second search space configuration is associated with a common search space (Kim, paragraph [0072], radio resources in which UE common search space is configured).

Regarding claim 6, Kim in view of Jeon discloses the method of claim 1, wherein the system information includes a third search space configuration (Jeon, Fig. 14B; paragraph [0218], PDCCH candidates of the set of the PDCCH candidates) for monitoring the PDCCH during a RA procedure not for SDT (Kim, paragraph [0019], may [or may not] include allocation information for small data).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include a third search space configuration, in the invention of Kim.  The motivation to combine the references would have been to perform a RA procedure not for SDT.

Regarding claim 7, Kim in view of Jeon discloses the method of claim 1, wherein the at least one subsequent transmission is for Uplink (UL) and is scheduled through dynamic uplink grant (Kim, Fig. 7, uplink grant; paragraph [0168], terminal may transmit small signaling message using random access procedure).  

Regarding claim 8, Kim in view of Jeon discloses the method of claim 1, wherein the SDT procedure is a Radio Resource Control (RRC) connection resume procedure (Jeon, paragraph [0350], RRC resume request).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use Radio Resource Control (RRC) connection resume procedure, in the invention of Kim.  The motivation to combine the references would have been to conform to common standards.

Regarding claim 9, Kim discloses a method for a network node (Kim, paragraph [0008], base station in a communication system), comprising: 
transmitting, to a User Equipment (UE), a first search space configuration in system information (Kim, Figs. 6, 7;  paragraph [0073], system information; paragraph [0075], PDCCHconfig; paragraph [0139], system information for the random access procedure S601; paragraph [0193], system information for the random access procedure S701; paragraph [0259], PDCCH resource configuration is for a search space; paragraph [0261], PDCCH resource is for a search space); 
transmitting Physical Downlink Control Channel (PDCCH), based on the first search space configuration, to the UE in RRC_INACTIVE state during a Random Access (RA) procedure (Kim, Figs. 6, 7; paragraph [0017], monitoring a PDCCH; paragraph [0144], MSG2 transmitted on PDCCH; paragraph [0185], monitoring on a PDCCH; paragraph [0222], PDCCH for a RA MSG-B), wherein the RA procedure is part of a Small Data Transmission (SDT) procedure (Kim, Figs. 6, 7; paragraph [0136], terminal in RRC inactive state may transmit small signaling message through a random access procedure; paragraph [0168], terminal may transmit small signaling message using random access procedure) and the SDT procedure comprises at least one subsequent transmission after the RA procedure is completed (Kim, Fig. 7, step 704; paragraph [0226], when the terminal successfully receives the RA MSG-B the RA procedure may be terminated and the may transmit uplink data to the base station); 
after the RA procedure is completed (Kim, Fig. 6, 7, steps 605, 704; paragraph [0149], if MSG3 is not received until preconfigure timer expires, perform the random access procedure again from step S602; paragraph [0226], when the terminal successfully receives the RA MSG-B the RA procedure may be terminated and the may transmit uplink data to the base station), transmitting the PDCCH, based on the search space configuration not used to monitor the PDCCH during the RA procedure of the SDT procedure, for the at least one subsequent transmission of the SDT procedure to the UE in RRC_INACTIVE state if the network node provides the second search space configuration to the UE (Kim, Figs. 6, 7; paragraph [0017], monitoring a PDCCH; paragraph [0144], MSG2 or DCI transmitted on PDCCH in step S603, DCI includes uplink resource allocation for MSG3; paragraph [0147], base station transmits scheduling information of the MSG2 on DCI through PDCCH; paragraph [0148]-[0149], if allocation information for MSG3 is received in MSG2 before preconfigure timer expires, terminals transmits MSG3, otherwise if allocation information for MSG3 is not received in MSG2 until preconfigure timer expires, perform the random access procedure again from step S602; paragraph [0150], MSG4 may include control message and/or downlink data; paragraph [0184], scheduling information in PDCCH may be scrambled by RA-RNTI or SM-RNTI, where SM-RNTI is used for small packet transmission; paragraph [0185], identify scheduling information in MSG2 by RA-RNTI or SM-RNTI, monitoring on a PDCCH; paragraph [0222], PDCCH for scheduling an uplink radio resource and a PDCCH for a RAR or RA MSG-B; paragraph [0226], when the terminal successfully receives the RA MSG-B the RA procedure may be terminated and the may transmit uplink data to the base station; paragraph [0259], PDCCH resource configuration is for a search space; paragraph [0261], PDCCH resource is for a search space); and
after the RA procedure is completed (Kim, Fig. 6, 7, steps 605, 704; paragraph [0149], if MSG3 is not received until preconfigure timer expires, perform the random access procedure again from step S602; paragraph [0226], when the terminal successfully receives the RA MSG-B the RA procedure may be terminated and the may transmit uplink data to the base station), transmitting the PDCCH, based on the first search space configuration used to monitor the PDCCH during the RA procedure of the SDT procedure, for the at least one subsequent transmission of the SDT procedure to the UE in RRC_INACTIVE state if the network node does not provide the second search space configuration to the UE (Kim, Figs. 6, 7; paragraph [0017], monitoring a PDCCH; paragraph [0144], MSG2 transmitted on PDCCH in step S603; paragraph [0147], base station transmits scheduling information of the MSG2 on DCI through PDCCH; paragraph [0148]-[0149], if allocation information for MSG3 is received in MSG2 before preconfigure timer expires, terminals transmits MSG3, otherwise if allocation information for MSG3 is not received in MSG2 until preconfigure timer expires, perform the random access procedure again from step S602; paragraph [0184], scheduling information in PDCCH may be scrambled by RA-RNTI or SM-RNTI, where SM-RNTI is used for small packet transmission; paragraph [0185], monitoring on a PDCCH; paragraph [0222], PDCCH for a RA MSG-B; paragraph [0259], PDCCH resource configuration is for a search space; paragraph [0261], PDCCH resource is for a search space).

Kim does not explicitly disclose monitoring the PDCCH, based on a second search space configuration subsequent to monitoring the PDCCH based on a first search space configuration.

Jeon discloses monitoring Physical Downlink Control Channel (PDCCH), based on the first search space configuration (Jeon, Fig. 27; paragraph [0350], first PDCCH scrambled with a particular RNTI based on RAPID of preamble or DMRS information);
monitoring the PDCCH, based on a second search space configuration (Jeon, Fig. 27; paragraph [0350], detect a second PDCCH scrambled with the C-RNTI).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to monitoring the PDCCH, based on a first and then second search space configuration, in the invention of Kim.  The motivation to combine the references would have been to identify the information in the second PDCCH that is transmitted for the UE. 

Claims 10-13 are rejected under substantially the same rationale as claims 2-4 and 13, respectively. 

Claims 14-20 are rejected under substantially the same rationale as claims 1-7, respectively. Kim further discloses a control circuit; a processor installed in the control circuit; and a memory installed in the control circuit and operatively coupled to the processor; wherein the processor is configured to execute a program code stored in the memory (Kim, paragraph [0023], instructions stored in the memory, wherein when executed by the processor).

Response to Arguments
Applicant's arguments filed July 20, 2022 have been fully considered but they are not persuasive.
Applicant asserts that the claims are patentable because Kim and Jeon allegedly do not provide for after an RA procedure of a SDT procedure is completed, determining to monitor a PDCCH during a subsequent transmission of the SDT using a same search space configuration used for monitoring during the RA procedure or a different search space configuration not used for monitoring during the RA procedure.  However, this is incorrect.  
Kim discloses after the RA procedure is completed (Kim, Fig. 6, 7, steps 605, 704; paragraph [0149], if MSG3 is not received until preconfigure timer expires, perform the random access procedure again from step S602; paragraph [0226], when the terminal successfully receives the RA MSG-B the RA procedure may be terminated and the may transmit uplink data to the base station), monitoring the PDCCH, based on the search space configuration not used to monitor the PDCCH during the RA procedure of the SDT procedure, for the at least one subsequent transmission of the SDT procedure if the second search space configuration is received by the UE (Kim, Figs. 6, 7; paragraph [0017], monitoring a PDCCH; paragraph [0144], MSG2 or DCI transmitted on PDCCH in step S603, DCI includes uplink resource allocation for MSG3; paragraph [0147], base station transmits scheduling information of the MSG2 on DCI through PDCCH; paragraph [0148]-[0149], if allocation information for MSG3 is received in MSG2 before preconfigure timer expires, terminals transmits MSG3, otherwise if allocation information for MSG3 is not received in MSG2 until preconfigure timer expires, perform the random access procedure again from step S602; paragraph [0184], scheduling information in PDCCH may be scrambled by RA-RNTI or SM-RNTI, where SM-RNTI is used for small packet transmission; paragraph [0185], identify scheduling information in MSG2 by RA-RNTI or SM-RNTI, monitoring on a PDCCH; paragraph [0222], PDCCH for scheduling an uplink radio resource and a PDCCH for a RAR or RA MSG-B; paragraph [0226], when the terminal successfully receives the RA MSG-B the RA procedure may be terminated and the may transmit uplink data to the base station; paragraph [0259], PDCCH resource configuration is for a search space; paragraph [0261], PDCCH resource is for a search space).  
Jeon additionally discloses monitoring Physical Downlink Control Channel (PDCCH), based on the first search space configuration (Jeon, Fig. 27; paragraph [0350], first PDCCH scrambled with a particular RNTI based on RAPID of preamble or DMRS information); or monitoring the PDCCH, based on a second search space configuration (Jeon, Fig. 27; paragraph [0350], detect a second PDCCH scrambled with the C-RNTI).  
Applicant argues that Kim requires that a different search space configuration is used when repeating a random access procedure when allocation is not received.  However, this is incorrect.  Kim does not require that the first search space configuration may no longer be used when repeating a random access procedure when an allocation is not received.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858. The examiner can normally be reached Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        /FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466